           Case 2:18-cr-00407-JAD-EJY Document 50 Filed 10/26/20 Page 1 of 1




1                      UNITED STATES DISTRICT COURT
2                           DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,                         Case No. 2:18-cr-407-JAD-EJY

4                  Plaintiff,                          Order on Stipulation to Continue
                                                       Sentencing (Second Request)
5          v.
                                                               ECF No. 49
6    JESSE CAINE BROCIUS,

7                  Defendants.

8

9           Based on the parties’ stipulation to continue the sentencing:

10   IT IS HEREBY ORDERED that the sentencing hearing presently scheduled for October

11   26, 2020, at the hour of 4:00 p.m. be continued to November 9, 2020, at the hour of 1:30

12   p.m. in Las Vegas Courtroom 6D before Judge Jennifer A. Dorsey.

13

14
                                             HONORABLE JENNIFER A. DORSEY
15                                            UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24


                                                   3
